STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2020, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-11 are currently pending and are allowed.

Prior Art
The following prior art was deemed relevant to the claimed invention:  
Chen et al. (“Efficient Data Supply for Hardware Accelerators with Prefetching and Access/Execute Decoupling,” IEEE, 2016) teaches prefetching in HW accelerator.  However, the prefetching taught by Chen is based on predicting patterns for memory access, not searching for specific processor instructions as required by claim 1.

Palmer (U.S. Patent No. 5,305,389), Puziol et al. (U.S. Patent No. 5,454,117), Wilkerson et al. (U.S. Patent No. 10,521,236), and Hughes et al. (U.S. Patent No. 10,664,273) teach various mechanisms for branch prediction and/or prefetching of data.

Patel et al. (U.S. Patent Publication No. 2012/0019549), Chung et al. (U.S. Patent No. 10,565,131), Kumar et al. (U.S. Patent No. 10,817,441), and Ryu et al. (U.S. Patent Publication No. 2020/0042247) teach use of hardware accelerators with memory.

Ammendola et al. (“Virtual-to-Physical Address Translation for an FPGA-based Interconnect with Host and GPU Remote DMA Capabilities,” IEEE, 2013) teaches remote direct memory access (RDMA) and implementation of a Virtual to Physical address translation mechanism.

Cheng et al. (“Exploiting Memory-Level Parallelism in Reconfigurable Accelerators,” IEEE, 2012) teaches parallelizing memory access using accelerators.

Leng et al. (“Asymmetric Resilience for Accelerator-Rich Systems,” IEEE, 2019) and Leng et al. (“Asymmetric Resilience: Exploiting Task-level Idempotency for Transient Error Recovery in Accelerator-based Systems,” IEEE, 2020) teach error recovery in accelerator-based systems. 

Ohzeki et al. (U.S. Patent No. 6,084,733), Borlick et al. (U.S. Patent No. 10,990,481), and Alavi et al. (U.S. Patent No. 11,086,712) teach error recovery using multiple and/or alternative recovery techniques.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
While the prior art cited above teaches some elements of the claimed invention (such as memory hardware accelerators, prefetching/preloading in a cache and use of alternative error recovery techniques), the Examiner has determined that none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art the specific combinations recited in the independent claims when the claims are considered as a whole.
 Independent claim 1 contains allowable subject matter because it has been determined that none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art the specific combination of “the processor instructions analyzer being configured to search for processor specific branch instructions, among instructions committed to the processor and among binary executable code preloaded to an accelerator cache, and to generate a transaction to notify the CCP module when the specific branch instructions are detected” in conjunction with the other limitations in the claim when the claim is considered as a whole.  While some of the identified prior art teaches prefetching/preloading of data in a cache, the prior art does not explicitly teach or reasonably suggest searching for processor specific branch instructions as described in the claim.  Claims 2-5 are dependent on claim 1 and therefore are also allowable.
Independent claim 6 contains allowable subject matter because it has been determined that none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art the specific combination of “a tightly-coupled memory (TCM) configured to store a first of N parts of a firmware binary image;” “multiple memory regions configured to store a second to Nth part of the firmware binary image respectively, each of the memory regions being operably coupled to a bus;” and “a memory manager hardware accelerator operably coupled between the processor and the bus and configured to predict which part of the firmware image is to be executed next, while the processor executes a different part of the firmware image” in conjunction with the other limitations in the claim when the claim is considered as a whole.  While some of the identified prior art teaches prediction of future memory accesses for an application and prefetching of associated data, the prior art does not explicitly teach or reasonably suggest such prediction in conjunction with a firmware binary image stored in a TCM and multiple memory regions as described in the claim.  Claims 7-9 are dependent on claim 6 and therefore are also allowable.  
Independent claim 10 contains allowable subject matter because it has determined that none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art the specific combination of “preloading a second error recovery process including associated initial code in the memory manager hardware accelerator, while performing the first error recovery process;” “executing the initial code for the second error recovery process when the first error recovery process fails;” and “loading next part of the code for the second error recovery process during execution of the initial code in the second error recovery process” in conjunction with the other limitations in the claim when the claim is considered as a whole.  While some of the prior art teaches use of multiple and/or alternative recovery techniques, the prior art does not explicitly teach or reasonably suggest preloading of a second recovery process as described in the claim.  Claim 11 is dependent on claim 10 and therefore is also allowable.
Accordingly, claims 1-11 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113